Shulman, Presiding Judge.
Alton Baker was convicted of aggravated sodomy involving an 11-year-old girl. His sole enumeration of error on appeal is the sufficiency of the evidence.
Two Polaroid photographs admitted into evidence depicted the child facing an adult male with the male’s sex organ in her mouth. The man’s face was not contained in the pictures. The child identified appellant (her uncle) as the perpetrator who forced her to take the depicted position, and the child’s mother identified appellant as the only adult male who entered the home from the date of the incident to the date the pictures were found (four days). The mother also testified that appellant had informed her that he had used her camera but had “messed up” some pictures.
Although the child contradicted herself about whether her uncle had removed all his clothes or just his shirt, it was up to the jury to determine her credibility. “Contradictory testimony is a matter for jury resolution and the jury may believe a part and not accept another *257part of the same witness’ testimony. [Cit.]” Lovett v. State, 147 Ga. App. 699 (1) (250 SE2d 32). See also State v. Smith, 134 Ga. App. 602 (215 SE2d 345). There was evidence from which a rational trier of fact could have concluded beyond a reasonable doubt that appellant was the man in the photographs and that he had forced the child to perform the illicit sexual act. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560). Neither of the cases cited by appellant (Powell v. State, 122 Ga. 571; and Andrews v. State, 196 Ga. 84 (26 SE2d 263)), is at odds with our conclusion, since each of those cases recognizes witness credibility as a matter for the jury.
Decided February 12, 1982.
Larkin M. Fowler, Jr., for appellant.
H. Lamar Cole, District Attorney, James Thagard, Assistant District Attorney, for appellee.

Judgment affirmed.


Birdsong and Sognier, JJ., concur.